


Exhibit 10.29

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) to that certain Employment Agreement,
dated as of March 26, 2007 (the “Agreement”), by and between GFI Group Inc., a
Delaware corporation (the “Company”), and Scott Pintoff (“Executive”), is made
on December 31, 2008 (the “Amendment Effective Date”).

 

WHEREAS, the Company and Executive desire to amend the Agreement according to
Section 12(a) thereof so that it complies with Code § 409A; and

 

WHEREAS, the Company and Executive have each approved this Amendment and the
changes to the Agreement that it will effect.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:

 

Section 1.                                            Amendments.  The Agreement
shall be amended as follows:

 

A.           Section 5(a) shall be amended by adding at the end of the last
sentence thereof the phrase “and Executive shall continue to make himself
available on a full-time basis to perform any requested employment duties during
such time”.

 

B.             Section 5(b) shall be amended by adding at the end of the last
sentence thereof the following:

 

, and any revocation period with respect to such release shall have expired, in
each case within sixty (60) days of the date of termination, and such payments
shall, subject to Section 13 hereof, be made upon the sixtieth (60th) day
following Executive’s termination of employment, provided that to the extent any
such payments do not constitute “deferred compensation” for purposes of Code
Section 409A, such payments shall be made after the release is executed and no
longer subject to revocation.

 

C.             Section 5(d) shall be amended by (1) inserting in the last
sentence thereof, immediately following the word “executes”, the phrase “and
does not revoke”, and (2) adding at the end of the last sentence thereof the
following:

 

, and any revocation period with respect to such release shall have expired, in
each case within sixty (60) days of the date of termination, and such payments
shall, subject to Section 13 hereof, be made upon the sixtieth (60th) day
following Executive’s termination of employment, provided that to the extent any
such payments do not constitute “deferred compensation” for purposes of Code
Section 409A, such payments shall be made after the release is executed and no
longer subject to revocation.

 

--------------------------------------------------------------------------------


 

D.            Section 5(e) shall be amended by adding at the end of the last
sentence thereof the following:

 

, and any revocation period with respect to such release shall have expired, in
each case within sixty (60) days of the date of termination, and such payments
shall, subject to Section 13 hereof, be made upon the sixtieth (60th) day
following Executive’s termination of employment, provided that to the extent any
such payments do not constitute “deferred compensation” for purposes of Code
Section 409A, such payments shall be made after the release is executed and no
longer subject to revocation.

 

E.              Section 5(g) shall be deleted in its entirety.

 

F.              Section 6 (“Parachute Payments”) shall be amended by
(1) deleting from the last sentence thereof all language following the phrase
“required to be reduced,”, and (2) adding at the end of second sentence thereof,
as amended, the following:

 

, such reduction shall be implemented by determining the “Parachute Payment
Ratio” (as defined below) for each “parachute payment” and then reducing the
“parachute payments” in order, beginning with the “parachute payment” with the
highest Parachute Payment Ratio.  “Parachute payments” with the same Parachute
Payment Ratio shall be reduced based on the payment dates of such “parachute
payments,” with amounts having later payment dates being reduced first. 
“Parachute payments” with the same Parachute Payment Ratio and the same payment
dates shall be reduced on a pro rata basis (but not below zero) prior to
reducing “parachute payments” with lower Parachute Payment Ratios.  For purposes
of this Section, the term “Parachute Payment Ratio” means a fraction the
numerator of which is the value of the applicable “parachute payment” for
purposes of Code Section 280G and the denominator of which is the intrinsic
value of such “parachute payment.”

 

G.             The following shall be added as Section 13 of the Agreement:

 


13.                                SECTION 409A COMPLIANCE


 


(A)                                  A TERMINATION OF EMPLOYMENT SHALL NOT BE
DEEMED TO HAVE OCCURRED FOR PURPOSES OF ANY PROVISION OF THIS AGREEMENT
PROVIDING FOR THE PAYMENT OF ANY AMOUNTS OR BENEFITS UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT UNLESS SUCH TERMINATION IS ALSO A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF CODE SECTION 409A AND, FOR PURPOSES OF ANY SUCH
PROVISION OF THIS AGREEMENT, REFERENCES TO A “TERMINATION,” “TERMINATION OF
EMPLOYMENT” OR LIKE TERMS SHALL MEAN “SEPARATION FROM SERVICE.”


 


(B)                                 NOTWITHSTANDING ANY OTHER PAYMENT SCHEDULE
PROVIDED HEREIN TO THE CONTRARY, IF EXECUTIVE IS DEEMED ON THE DATE OF
TERMINATION TO BE A “SPECIFIED

 

2

--------------------------------------------------------------------------------


 


EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER CODE SECTION 409A(A)(2)(B), THEN
EACH OF THE FOLLOWING SHALL APPLY:


 


(I)                                     WITH REGARD TO ANY PAYMENT THAT IS
CONSIDERED DEFERRED COMPENSATION UNDER CODE SECTION 409A PAYABLE ON ACCOUNT OF A
“SEPARATION FROM SERVICE,” SUCH PAYMENT SHALL BE MADE ON THE DATE WHICH IS THE
EARLIER OF (A) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE
OF SUCH “SEPARATION FROM SERVICE” OF EXECUTIVE, AND (B) THE DATE OF EXECUTIVE’S
DEATH (THE “DELAY PERIOD”) TO THE EXTENT REQUIRED UNDER CODE SECTION 409A.  UPON
THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS DELAYED PURSUANT TO THIS
SECTION (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE IN A SINGLE SUM OR IN
INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) SHALL BE PAID TO EXECUTIVE IN A LUMP
SUM, AND ALL REMAINING PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE PAID OR
PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN;
AND


 


(II)                                  TO THE EXTENT THAT ANY BENEFIT TO BE
PROVIDED DURING THE DELAY PERIOD ARE CONSIDERED DEFERRED COMPENSATION UNDER CODE
SECTION 409A PROVIDED ON ACCOUNT OF A “SEPARATION FROM SERVICE,” AND SUCH
BENEFITS ARE NOT OTHERWISE EXEMPT FROM CODE SECTION 409A, EXECUTIVE SHALL PAY
THE COST OF SUCH BENEFITS DURING THE DELAY PERIOD, AND THE COMPANY SHALL
REIMBURSE EXECUTIVE, TO THE EXTENT THAT SUCH COSTS WOULD OTHERWISE HAVE BEEN
PAID BY THE COMPANY OR TO THE EXTENT THAT SUCH BENEFITS WOULD OTHERWISE HAVE
BEEN PROVIDED BY THE COMPANY AT NO COST TO EXECUTIVE, THE COMPANY’S SHARE OF THE
COST OF SUCH BENEFITS UPON EXPIRATION OF THE DELAY PERIOD, AND ANY REMAINING
BENEFITS SHALL BE REIMBURSED OR PROVIDED BY THE COMPANY IN ACCORDANCE WITH THE
PROCEDURES SPECIFIED HEREIN.


 


(C)                                  ALL EXPENSES OR OTHER REIMBURSEMENTS UNDER
THIS AGREEMENT SHALL BE MADE ON OR PRIOR TO THE LAST DAY OF THE TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH SUCH EXPENSES WERE INCURRED BY EXECUTIVE
(PROVIDED THAT IF ANY SUCH REIMBURSEMENTS CONSTITUTE TAXABLE INCOME TO
EXECUTIVE, SUCH REIMBURSEMENTS SHALL BE PAID NO LATER THAN MARCH 15TH OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSES TO BE REIMBURSED
WERE INCURRED), AND NO SUCH REIMBURSEMENT OR EXPENSES ELIGIBLE FOR REIMBURSEMENT
IN ANY TAXABLE YEAR SHALL IN ANY WAY AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT IN ANY OTHER TAXABLE YEAR.


 


(D)                                 FOR PURPOSES OF CODE SECTION 409A,
EXECUTIVE’S RIGHT TO RECEIVE ANY INSTALLMENT PAYMENT PURSUANT TO THIS AGREEMENT
SHALL BE TREATED AS A RIGHT TO RECEIVE A SERIES OF SEPARATE AND DISTINCT
PAYMENTS.


 


(E)                                  WHENEVER A PAYMENT UNDER THIS AGREEMENT
SPECIFIES A PAYMENT PERIOD WITH REFERENCE TO A NUMBER OF DAYS (E.G., “PAYMENT
SHALL BE MADE WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION”), THE
ACTUAL DATE OF PAYMENT WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE
DISCRETION OF THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL ANY PAYMENT UNDER THIS
AGREEMENT THAT CONSTITUTES “DEFERRED COMPENSATION” FOR PURPOSES OF CODE
SECTION 409A BE SUBJECT TO OFFSET, COUNTERCLAIM, OR RECOUPMENT BY ANY OTHER
PAYMENT PURSUANT TO THIS AGREEMENT OR OTHERWISE UNLESS OTHERWISE PERMITTED BY
CODE SECTION 409A OR PURSUANT TO ANY WRITTEN AGREEMENT PROVIDING FOR THE
FORFEITURE OF COMPENSATION UPON THE OCCURRENCE OF CERTAIN EVENTS.


 

Section 2.                                            Effect of Amendment. 
Except as set forth in Section 1 of this Amendment, the provisions of the
Agreement shall not be amended or altered by this Amendment and shall continue
in full force and effect.

 

Section 3.                                            Miscellaneous.  This
Amendment shall be governed by the internal laws of the State of New York.  This
Amendment may be executed in one or more counterparts, each of which when
executed and delivered shall be deemed to be an original and all counterparts
taken together shall constitute one and the same instrument.  This Amendment and
the Agreement (as amended hereby) constitute the entire understanding of the
parties hereto with respect to the subject matter hereof, and any and all prior
agreements and understandings between the parties regarding the subject matter
hereof, whether written or oral, except for the Agreement (as amended hereby),
are superceded by this Amendment.  Any provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rending
unenforceable the remaining provisions hereof, and any invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned parties on the Amendment Effective Date.

 

 

 

COMPANY:

 

 

 

GFI GROUP INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Scott Pintoff

 

4

--------------------------------------------------------------------------------
